Title: From Thomas Jefferson to George Washington, 23 July 1779
From: Jefferson, Thomas
To: Washington, George



Sir
Williamsburgh July 23d. 1779

Your Letter of the 9th ulto. has been taken under Consideration, and I have now the pleasure to inform Your Excellency, that the report of the Board of Field Officers contain’d therein, meets with the intire approbation of the Executive of this State; I have therefore inclosed four blank Commissions, which it is requested You will be pleased to order to be filled up properly for the respective Officers intitled to them. I have been induced, Sir, to give You this trouble, lest any Mistake shou’d hereafter arise on Account of dating any of the said Commissions. I have the honor to be, with great respect Sir Your Most humble and Obedient Servant,

Th: Jefferson

